                                                                                                                  ......,,.,,._ ..   __   ,.,., .. ,_ •..   _., - -·-~-
     '
AO 245D
'
        (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations                                             FILED
                                                                                                                   NOV 8 2019
                                          UNITED STATES DISTRICT Col: :{T
                                                SOUTHERN DISTRICT OF CALIFORNIA                              CLERK US DIS I RICI (;OU Pl
                                                                                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                          AV                                 ~fDI                   'TY
                  UNITED STATES OF AMERICA                               JUDGMENT IN A C                       ,ALCASE                                            ''
                                                                         (For Revocation of Probation or Supervised Release)
                                                                         (For Offenses Committed On or After November I, 1987)
                                     V.
          SERGIO ENRIQUE VARGAS-PENALOZA (1)
                 aka Mariano Guzman-Vargas                                  Case Number:        3:19-CR-07138-WQH

                                                                         Serena Premjee
                                                                         Defendant's Attorney
    REGISTRATION NO.                 22954-308
    •-
    THE DEFENDANT:
    lg]   admitted guilt to violation of allegation(s) No.     2

    D     was found guilty in violation ofallegation(s) No.
                                                              ----------~--- after denial of guilty.
    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Nnmber                  Nature of Violation
                2                      nv35, Illegal entry into the United States




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.




                                                                         HON. WILLIAM Q. HAYES
                                                                         UNITED STATES DIST CT JUDGE
       -
<AO 245D (CASD Rev. 01/19) Judgment in      aCriminal Case for Revocations
DEFENDANT:                 SERGIO ENRIQUE VARGAS-PENALOZA (I)                                        Judgment - Page 2 of2
CASE NUMBER:               3:19-CR-07138-WQH

                                                   IMPRISONMENT
 · The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   Four (4) months to run consecutive to sentence in case !9cr1971-WQH




  •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
  ~     The court makes the following recommendations to the Bureau of Prisons:
           I. Incarceration in the Western Region.




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant shall surrender to the United States Marshal for this district:
                                                           on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        •   at _ _ _ _ _ _ _ _ A.M.
        •     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                            to
                                                                               -~---~---------
 at
      ------------ ,                         with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:19-CR-07138-WQH
